         Case 4:19-cr-00031-DPM Document 81 Filed 06/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      No. 4:19-CR-31-DPM
                                                  )
GILBERT R. BAKER                                  )


       AUTHORITY IN SUPPORT OF THE UNITED STATES’ POSITION
           REGARDING SPECIFICITY OF THE QUID PRO QUO

       The United States of America, by and through its attorney, Michael Gordon,

Attorney for the United States Acting Under Authority Conferred by 28 U.S.C. § 515, for

the Eastern District of Arkansas, and Julie Peters and Patrick Harris, Assistant United

States Attorneys, and for its authority and argument in support of the United States’

position regarding specificity of the quid pro quo, respectfully states as follows.

       In the Indictment, the United States alleges that GILBERT BAKER provided

campaign contributions to former-Judge Maggio, and in exchange, Maggio acted in his

official capacity to benefit Individual A and Company A in the civil lawsuit over which

Maggio was presiding. 1 BAKER asks that the Court instruct the jury that it must find the

campaign contributions were given in exchange for Maggio reducing the jury verdict in

the lawsuit to benefit Individual A and Company A.



1
  Because this is a payor bribery case, it is not necessary for the United States to show
that Maggio took action on Baker’s offer, only that BAKER offered it. See, e.g., United
States v. Suhl, 885 F.3d 1106 (8th Cir. 2018) However, as it happens in this case,
Maggio did take action, and proof of the completed quid pro quo also serves as proof of
BAKER’s offer.
                                              1
         Case 4:19-cr-00031-DPM Document 81 Filed 06/21/21 Page 2 of 3




       At the pretrial hearing, BAKER indicated that he was relying on McCormick v.

United States, 500 U.S. 257 (1991), in requesting that the instructions specify the act as

“reducing the jury verdict.” BAKER’s reliance is misplaced, in that he is confusing means

and goals. In McCormick, a Hobbs Act case, the Supreme Court held that an explicit quid

pro quo is necessary for a conviction when the payments to an official are in the form of a

campaign contribution. The McCormick court explained that the reason for requiring an

explicit quid pro quo in the context of campaign contributions is to avoid having officials

convicted of criminal conduct when they have legitimately taken action to benefit

constituents before or after soliciting or receiving campaign contributions. See McCormick,

500 U.S. at 272-73. Shortly after the decision in McCormick, the Supreme Court approved

the following instruction in a bribery case involving campaign contributions: “However, if

a public official demands or accepts money in exchange for [a] specific requested exercise

of his or her official power, such a demand or acceptance does constitute a violation of the

Hobbs Act regardless of whether the payment is made in the form of a campaign

contribution.” Evans v. United States, 504 U.S. 255, 258 (1992).

       Here, as alleged in the Indictment, the “specific requested exercise” was for Maggio

to act to benefit Individual A and Company A in the lawsuit. At the time of the quid pro

quo, the only options available to benefit Individual A and Company A were for Maggio

to remit the verdict, grant a new trial, or enter judgment for the defendant notwithstanding

the verdict. It was not necessary for Baker to select, or Maggio to specify, which of these

options (the means) he would use to act favorably to Individual A and Company A (the

goal). To require such specificity would frustrate the purposes of the federal-funds bribery

                                             2
         Case 4:19-cr-00031-DPM Document 81 Filed 06/21/21 Page 3 of 3




statute, in that the parties could structure a bribe to escape prosecution by leaving it to the

elected official alone to select from multiple means to achieve the agreed-upon goal. Proof

that BAKER offered Maggio campaign contributions in exchange for Maggio taking action

to benefit Individual A and Company A at that stage of the lawsuit satisfies the purpose of

requiring proof of an explicit quid pro quo. It is not a “generalized expectation of some

future favorable action” that fails to satisfy the requirements of McCormick. United States

v. Siegelman, 640 F.3d 1159, 1171 (11th Cir. 2011)

       Further, it is not necessary for the United States to present proof of an express

agreement between BAKER and Maggio. See Evans, 504 U.S. at 274 (1992) (Kennedy,

J., concurring) (“The official and the payor need not state the quid pro quo in express terms,

for otherwise the law’s effect could be frustrated by knowing winks and nods.); Siegelman,

640 F.3d at 1171 (“McCormick uses the word ‘explicit’ when describing the sort of

agreement that is required to convict a defendant for extorting campaign contributions.

Explicit, however, does not mean express.”). A quid pro quo may be established using

circumstantial evidence. See Siegelman, 640 F.3d at 1172.

                                                   Respectfully Submitted,

                                                   MICHAEL GORDON
                                                   Acting United States Attorney

                                                   By: JULIE PETERS (2000109)
                                                   PATRICK HARRIS (85069)
                                                   Assistant U.S. Attorneys
                                                   P.O. Box 1229
                                                   Little Rock, AR 72203
                                                   501-340-2600
                                                   Julie.Peters@usdoj.gov
                                                   Pat.Harris@usdoj.gov

                                              3
